Citation Nr: 0517001	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  05-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Timeliness of the veteran's application for Service Disabled 
Veterans' Insurance (RH) benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania which found 
the veteran's application for RH benefits to be untimely.  

Procedural history

The veteran served on active duty from March 1969 to 
September 1970.  He served in Vietnam and was awarded the 
Combat Action Ribbon.

In December 2003, the veteran filed an application for RH 
benefits, which was denied by the VARO and Insurance Center 
in Philadelphia in a March 2004 decision.  The veteran 
initiated an appeal of that decision.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in Washington, D.C. in April 2005.  The 
transcript of this hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  The veteran was service-connected for post traumatic 
stress disorder (PTSD) in an April 1995 rating decision; a 10 
percent disability rating was assigned.  Notice of this 
decision was mailed to the veteran on May 1, 1995.

2.  The veteran applied for RH benefits in December 2003.

3.  The veteran is not mentally incompetent, and does not 
have a guardian appointed to act on his behalf.


CONCLUSION OF LAW

The veteran's application for RH benefits was not timely.  
See 38 U.S.C.A. § 1922 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The Veterans Claims Assistance Act 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In this case, the outcome hinges on the application of the 
law to evidence which is already in the file.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  See 
Manning v. Principi, 16 Vet. App. 534, 542-3, and cases cited 
therein [the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter].  VA has no duty, therefore, to 
notify the veteran of the evidence needed to substantiate his 
claim, or to assist him in obtaining evidence, in that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating the timeliness claim before 
the Board at this time.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

In any event, the Board adds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2004).  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  He provided personal testimony in regards to 
his appeal at a hearing before the undersigned Veterans Law 
Judge in April 2005.

Pertinent law and regulations

Application for Service Disabled Veterans' Insurance Benefits

Under 38 U.S.C.A. § 1922, an application for Service Disabled 
Veterans' Insurance is considered timely if filed within two 
years from the date of service connection of a disability 
that is at least 10 percent disabling.  However, if the 
person filing the application is considered to have been 
mentally incompetent during any part of the two-year period, 
application for insurance under this provision may be filed 
within two years after a guardian is appointed or within two 
years after the removal of such disability as determined by 
the Secretary of VA, whichever is the earlier date.  
See 38 U.S.C.A. § 1922 (West 2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

As noted above, the veteran served on active duty from March 
1969 to September 1970.

In August 1994, the veteran filed a claim of entitlement to 
service connection for PTSD.  In an April 2004 rating 
decision, the RO granted service connection for such and 
assigned a 10 percent disability rating.  An October 1995 
rating decision increased the veteran's service-connected 
PTSD to 30 percent disabling.  The RO issued a rating 
decision in August 1997 that increased the veteran's service-
connected PTSD to 50 percent disabling.  This disability 
rating was continued by the RO in rating decisions in May 
1998 and June 2000.  The veteran's PTSD rating was increased 
to 70 percent disabling, and he was granted a total 
disability rating based on individual unemployment due to 
service connected disability (TDIU) in an October 2002 rating 
decision.

The veteran filed for RH insurance benefits on December 22, 
2003.  The RO and Insurance Center denied the veteran's 
application as untimely in March 2004.  The veteran appealed 
that decision.

During his hearing in April 2005, the veteran testified that 
the New York City RO informed him that he was not eligible 
for RH insurance until he reached disability at 100 percent 
disabling.  He also indicated that his service-connected PTSD 
was causing him confusion and memory problems.
Analysis

As has been discussed in the law and regulations section 
above, the award of RH benefits is in essence governed by the 
date of filing for the benefits in relationship to the date 
service connection is granted.  See 38 U.S.C.A. § 1922.  The 
Board's inquiry thus is limited by operation of law to 
whether a claim for entitlement to RH insurances was filed 
within two years from the date of notice of service 
connection for PTSD, or May 1, 1995.  

The record does not show that an application for RH insurance 
was filed within the two-year deadline, or by May 1, 1997.  
The application was not in fact filed until December 22, 
2003. 

The veteran concedes that his application for RH benefits was 
not timely.  He has presented two contentions which he feels 
should entitle him to the grant of RH benefits.  

The veteran's first contention is that the New York City RO 
misinformed him as to whether he could apply for RH benefits.  
The veteran has indicated that he was informed by VA 
personnel that he had to be 100 percent disabled in order to 
qualify for insurance.  The Board construes his allegations 
in that regard as a claim for relief on grounds of equitable 
tolling.  That is to say, the Board takes the veteran to be 
arguing that, because he relied to his detriment on 
misinformation from a Government employee regarding 
entitlement to VA benefits, the Government should now be 
precluded from denying the benefits in question.  

In Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir 1998), the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) held that equitable tolling was appropriate 
when a veteran was misled or induced by VA into allowing a 
filing deadline to pass. 

The only evidence as to the New York City RO misleading the 
veteran emanates from the veteran himself.  There is nothing 
in the record to indicate that VA provided the veteran with 
such demonstrably erroneous misinformation, to his detriment, 
except the veteran's own statements to that effect.  The 
veteran has simultaneously contended that he was confused, 
with memory problems.
Although not necessarily doubting the veteran's sincerity, 
the Board finds his contention to be unpersuasive.  

The veteran's second argument, which is at factually odds 
with the first but which also involves the concept of 
equitable tolling, is that mental incompetence due to his 
PTSD prevented him from making a timely application for RH 
benefits.  Cf. Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 
2004) [holding that equitable tolling should be applied if a 
claimant's mental incompetence "rendered him incapable of 
'rational thought or deliberate decision making,' or 
'incapable of handling his own affairs or unable to function 
in society'"].  

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  There is no evidence of record that 
the veteran was deemed to be mentally incompetent during the 
two-year time period under consideration, or May 1, 1995 to 
May 1, 1997.  The record contains no indication that the 
veteran was so incapacitated by mental illness that he could 
not manage his affairs, to include being unable to file the 
required insurance form.  Cf. McPhail v. Nicholson, 19 Vet. 
App. 30, 33 (2005).  In the absence of specific evidence of 
profound mental illness, the Board rejects the veteran's 
contention that his mental problems form a basis for 
equitable tolling.  See Barrett, 363 F. 3d at 1321 [a medical 
diagnosis alone or vague assertions of mental problems will 
not suffice].  

Pursuant to 38 C.F.R. § 3.109(b), time limits for filing may 
be extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  See 38 C.F.R. § 3.109(b) 
(2004).  In this case, the veteran did not request any 
extension of time for filing his insurance claim at any point 
in time, and as discussed he has not demonstrated good cause 
for an untimely filing of a substantive appeal as to the 
issue for grant of RH benefits, to include mental incapacity.

To the extent, the veteran appears to be raising an 
overarching argument couched strictly in equity, in that he 
contends that because he was eligible for RH insurance in 
1995, he should not be denied because he failed to file on a 
timely basis.  However, Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board must apply the 
law as it exists and cannot extend benefits out of sympathy 
for a particular claimant.  See Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992).

In summary, the Board finds that in the absence of a timely 
filed application for RH benefits, the veteran has not 
complied with the legal requirements for entitlement to such.  
The Board finds further that this case is one in which the 
law is dispositive of the issue and that the appeal as to the 
issue of entitlement to RH benefits must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
benefit sought on appeal is accordingly denied.


ORDER

The veteran's application for RH benefits was not timely.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


